Citation Nr: 0324274	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for PTSD.  


FINDING OF FACT

The evidence of record does not support a diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

VA has met the duty to assist and notice requirements under 
the VCAA and its implementing regulations with respect to the 
veteran's claim of service connection for PTSD.  By virtue of 
the appealed rating decision, statement of the case, and 
supplemental statement of the case, the veteran has been 
provided notice of the reasons and bases in denying his 
claim.  The veteran has also been provided ample notice and 
opportunity to submit evidence sufficient to support his 
claim of benefit.  In this respect, a December 1998 RO letter 
advised him that more information and evidence was needed to 
complete action on his claim of service connection.  
Specifically, the RO advised the veteran to do the following:  
(1) to send evidence showing that his claimed disability had 
been treated since his discharge from service, and that the 
best types of evidence to give VA were statements from 
doctors who have treated him since his discharge, which show 
the dates of examination or treatment, findings, and 
diagnoses; (2) to complete and return the necessary 
authorization forms (VA Form 21-4142) to permit VA obtain his 
records of medical treatment, or; if he wished, he could 
contact the doctor or hospital and have the records sent to 
VA; and (3) to send this information and evidence as soon as 
possible, preferably within 60 days.  The RO also advised the 
veteran that the evidence needed to be received within one 
year from the date of the letter, otherwise VA would not be 
able to pay the claimed benefits for any period before the 
date it is received.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim, and it indicated what portion of that 
evidence was to be provided by the veteran and which portion 
the VA would attempt to obtain on behalf of the veteran.  As 
such, the RO has complied with its duty to inform the veteran 
of his burden to submit medical evidence that tends to show 
that he currently has PTSD, and of when such evidence needs 
to be received for purposes of determining the date of 
payment.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

VA has also undertaken reasonable efforts to assist the 
veteran in obtaining the evidence needed to support his 
claim.  In this respect, multiple attempts by VA have been 
made to obtain copies of the veteran's service medical 
records and service personnel records which were destroyed by 
the fire at the National Personnel Records Center (NPRC).  
Evidence associated with the claims file consist of an in-
service Morning Report showing the veteran was at an 
evacuation hospital in Holland in November 1944, citations 
surrounding the veteran's award of The Purple Heart and 
Bronze Star Medals as well as the Combat Infantry Badge, 
Honorable Discharge papers, a Separation Record, the 
veteran's post-service private treatment records from Drs. 
Elizabeth Hart and Thomas Posio as well as Saint Barnabas 
Medical Center, a letter from Dr. Steele reporting that they 
no longer had records of the veteran, the report of a January 
1999 VA PTSD examination provided to the veteran in 
connection with the current claim, newspaper articles, 
statements from the veteran, his wife, and his sister in 
support of the veteran's claim, and testimony by the veteran 
at a February 2003 hearing before the undersigned Veterans 
Law Judge.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and there is 
no reasonable possibility that further assistance would aid 
him in substantiating his claim of service connection.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim of service connection for PTSD.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


The Merits of the Appeal

As to the merits of the claim, the veteran asserts that he 
developed PTSD as a result of stressful events experienced 
while serving in Europe during World War II.  Specifically, 
he alleged that he witnessed many casualties and was 
repeatedly exposed to enemy fire both during the three-day 
battle at St. Mark's River in Holland when the Germans cut 
off his unit and he was wounded and during his subsequent 
service with an artillery unit at the Battle of the Bulge.  
He also reported that he was part of an American unit that 
liberated a German concentration camp and that the memory of 
what he saw at that camp bothered him to this day.  

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The Board notes that the criteria governing service 
connection for PTSD, 38 C.F.R. § 3.304(f), was amended on 
June 18, 1999, and made effective to March 7, 1997, which is 
before the veteran filed his claim in October 1998.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  Although the new regulation purports to 
essentially restate the three essential elements previously 
in effect, the timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the change to the regulation as it pertains to 
this case is not so significant that the Board is unable to 
proceed.  As there is no essential substantive change 
affecting this case, neither the old nor the new provisions 
are more liberal as they affect this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996).  Under the new regulations, service connection for 
PTSD requires (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  
The provisions of § 4.125(a) in turn require that a diagnosis 
of a mental disorder conform to the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Next, the Board notes that in deciding whether the veteran 
has PTSD, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

With the above criteria in mind, the Board will first look at 
whether the record contains a credible diagnosis of PTSD.  In 
this regard, the Board notes that, while the veteran 
underwent a VA psychiatric examination in January 1999 for 
the express purpose of obtaining a diagnosis of PTSD, no such 
diagnosis was provided by that examiner.  In fact, the 
examiner opined that

 . . . [t]he veteran does not have PTSD.  
There are no intrusive thoughts or 
nightmares that are disruptive of his 
functioning.  And, in fact, there have 
not been intrusive thoughts or nightmares 
since the five year period after the war 
. . . The veteran has basically no 
[psychiatric] symptoms and has a wide 
range of activities and is socially 
effective . . .

Furthermore, the record on appeal is otherwise negative for a 
diagnosis of PTSD.

With the above legal criteria and facts in mind, the Board 
finds that the medical evidence of record overwhelmingly 
fails to support a diagnosis of PTSD.  Thus, the Board finds 
that, even if it accepts as true the events that the veteran 
claimed took place while in military service, because none of 
the medical data of record reflects a diagnosis of PTSD, the 
weight of the evidence is against the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. §§ 5107, 1110; 
38 C.F.R. § 3.304(f).

In reaching the above conclusion, the Board has taken into 
account the veteran's, his wife's, and his sister's written 
statements to the RO as well as the veteran's February 2003 
personal hearing testimony.  The Board recognizes that the 
veteran, his wife, and his sister are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, none of the above persons has been 
shown to be competent to provide a medical diagnosis.  See 
Espiritu, supra, Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, their 
written statements and the veteran's testimony have limited 
evidentiary value.  

Under the circumstances in the instant case, including 
medical evidence to the effect that the veteran does not have 
PTSD, the Board must find that the preponderance of the 
evidence is against the claim for service connection for 
PTSD; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

